                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.1 Page 1 of 19


                                      Thiago Coelho, SBN 324715
                                  1   thiago@wilshirelawfirm.com
                                  2   WILSHIRE LAW FIRM
                                      3055 Wilshire Blvd., 12th Floor
                                  3   Los Angeles, California 90010
                                      Telephone: (213) 381-9988
                                  4   Facsimile: (213) 381-9989
                                  5   Attorney for Plaintiff and Proposed Class
                                  6
                                                                 UNITED STATES DISTRICT COURT
                                  7
                                                         FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9   JULISSA COTA, individually and on behalf CASE NO.: '20CV1951 JLS BGS
                                      of all others similarly situated,
                                 10
                                                                                     CLASS ACTION COMPLAINT
                                                            Plaintiff,
                                 11                                              1. VIOLATIONS OF THE AMERICANS
                                               v.                                    WITH DISABILITIES ACT OF 1990, 42
                                 12                                                  U.S.C. §12181
                                                                                 2. VIOLATIONS OF THE UNRUH CIVIL
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   PANDORA JEWELRY LLC a Maryland                 RIGHTS ACT
                                 14   limited liability company; and DOES 1 to       DEMAND FOR JURY TRIAL
                                      10, inclusive,
                                 15
                                                            Defendants.
                                 16
                                 17
                                             Plaintiff JULISSA COTA (“Plaintiff”), individually and on behalf of all others similarly
                                 18
                                      situated, brings this action based upon personal knowledge as to herself and her own acts, and as
                                 19
                                      to all other matters upon information and belief, based upon, inter alia, the investigations of her
                                 20
                                      attorneys.
                                 21
                                                                        NATURE OF THE ACTION
                                 22
                                             1.      Plaintiff is a visually-impaired and legally blind person who requires screen-
                                 23
                                      reading software to read website content using her computer. Plaintiff uses the terms “blind” or
                                 24
                                      “visually-impaired” to refer to all people with visual impairments who meet the legal definition
                                 25
                                      of blindness in that they have a visual acuity with correction of less than or equal to 20 x 200.
                                 26
                                      Some blind people who meet this definition have limited vision. Others have no vision.
                                 27
                                 28
                                                                                       1
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.2 Page 2 of 19



                                  1          2.      Plaintiff, individually and on behalf of those similarly situated persons (hereafter

                                  2   “Class Members”), brings this Class Action to secure redress against Defendant Pandora Jewelry

                                  3   LLC (“Defendant”) and DOES 1-10, for its failure to design, construct, maintain, and operate its

                                  4   website to be fully and equally accessible to and independently usable by Plaintiff and other blind

                                  5   or visually-impaired people. Defendant’s denial of full and equal access to its website, and

                                  6   therefore denial of its products and services offered thereby and in conjunction with its physical

                                  7   locations, is a violation of Plaintiff’s rights under the Americans with Disabilities Act (“ADA”)

                                  8   and California’s Unruh Civil Rights Act (“UCRA”).

                                  9          3.      Because Defendant’s website, https://www.us.pandora.net/, (the “Website” or
                                 10   “Defendant’s website”), is not fully or equally accessible to blind and visually-impaired

                                 11   consumers, resulting in violation of the ADA, Plaintiff seeks a permanent injunction to cause a

                                 12   change in Defendant’s corporate policies, practices, and procedures so that Defendant’s website
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   will become and remain accessible to blind and visually-impaired consumers.

                                 14                                           THE PARTIES

                                 15          4.      Plaintiff, at all times relevant and as alleged herein, is a resident of California,

                                 16   County of San Diego. Plaintiff is legally blind, visually-impaired handicapped person, and

                                 17   member of a protected class of individuals under the ADA, pursuant to 42 U.S.C. § 12102(1)-(2),

                                 18   and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

                                 19          5.      Defendant Pandora Jewelry LLC is a Maryland limited liability company, with its

                                 20   headquarters in Baltimore, Maryland. Defendant’s servers for the website are in the United

                                 21   States. Defendant conducts a large amount of its business in California, and the United States as

                                 22   a whole. These stores constitute places of public accommodation. Defendant’s stores provide to

                                 23   the public important goods and services. Defendant’s website provides consumers with access to

                                 24   a variety of hand finished and contemporary jewelry pieces made from high-quality materials at

                                 25   affordable prices for every style, which are available online and in store locations for purchase.

                                 26   Consumers can further access information about customer service, FAQs, shipping information,
                                 27   in store pick up options, returns, orders, size guide, product and care, warranty, contact

                                 28
                                                                                       2
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.3 Page 3 of 19



                                  1   information, tracking information, Wishlist, gift cards, Pandora Preferred Card, and career

                                  2   opportunities.

                                  3          6.        Plaintiff is unaware of the true names, identities, and capacities of Defendants sued

                                  4   herein as DOES 1 to 10. Plaintiff will seek leave to amend this complaint to allege the true names

                                  5   and capacities of DOES 1 to 10 if and when ascertained. Plaintiff is informed and believes, and

                                  6   thereupon alleges, that each Defendant sued herein as a DOE is legally responsible in some

                                  7   manner for the events and happenings alleged herein and that each Defendant sued herein as a

                                  8   DOE proximately caused injuries and damages to Plaintiff as set forth below.

                                  9          7.        Defendant’s stores are public accommodations within the definition of Title III of
                                 10   the ADA, 42 U.S.C. § 12181(7).

                                 11          8.        The Website, https://www.us.pandora.net/, is a service, privilege, or advantage of

                                 12   Defendant’s services, products, and locations.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                                     JURISDICTION AND VENUE

                                 14          9.        This Court has subject matter jurisdiction over the state law claims alleged in this

                                 15   Complaint pursuant to the Class Action Fairness Act, 28 U.S.C. §1332(d)(2)(A) because: (a) the

                                 16   matter in controversy exceeds the sum of $5 million, exclusive of interest and costs; and (b) some

                                 17   of the class members are citizens of a state (California) which is different from the state of

                                 18   citizenship of Defendant (Maryland).

                                 19          10.       Defendant is subject to personal jurisdiction in this District. Defendant has been

                                 20   and is committing the acts or omissions alleged herein in the Southern District of California that

                                 21   caused injury, and violated rights prescribed by the ADA and UCRA, to Plaintiff and to other

                                 22   blind and other visually impaired-consumers. A substantial part of the acts and omissions giving

                                 23   rise to Plaintiff’s claims occurred in the Southern District of California. Specifically, on several

                                 24   separate occasions, Plaintiff has been denied the full use and enjoyment of the facilities, goods,

                                 25   and services of Defendant’s website in San Diego County. The access barriers Plaintiff has

                                 26   encountered on Defendant’s website have caused a denial of Plaintiff’s full and equal access
                                 27   multiple times in the past and now deter Plaintiff on a regular basis from accessing Defendant’s

                                 28   website. Similarly, the access barriers Plaintiff has encountered on Defendant’s website have
                                                                                         3
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.4 Page 4 of 19



                                  1   impeded Plaintiff’s full and equal enjoyment of goods and services offered at Defendant’s

                                  2   physical locations.

                                  3            11.        This Court also has subject-matter jurisdiction over this action pursuant to 28

                                  4   U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

                                  5   U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

                                  6            12.        This Court has personal jurisdiction over Defendant because it conducts and

                                  7   continues to conduct a substantial and significant amount of business in the State of California,

                                  8   County of San Diego, and because Defendant's offending website is available across California.

                                  9            13.        Venue is proper in the Southern District of California pursuant to 28 U.S.C. §1391
                                 10   because Plaintiff resides in this District, Defendant conducts and continues to conduct a

                                 11   substantial and significant amount of business in this District, Defendant is subject to personal

                                 12   jurisdiction in this District, and a substantial portion of the conduct complained of herein occurred
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   in this District.

                                 14            14.        Defendant owns, operates, and maintains brick and mortar store locations in the

                                 15   State of California. Defendant’s stores offer goods and services to the public. Defendant also

                                 16   offers goods and services to the public through the Website. Defendant’s brick and mortar store

                                 17   locations and website are integrated and are public accommodations pursuant to 42 U.S.C. §

                                 18   12181(7).

                                 19             THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET

                                 20            15.        The Internet has become a significant source of information, a portal, and a tool

                                 21   for conducting business, doing everyday activities such as shopping, learning, banking,

                                 22   researching, as well as many other activities for sighted, blind and visually-impaired persons

                                 23   alike.

                                 24            16.        In today's tech-savvy world, blind and visually-impaired people have the ability to

                                 25   access websites using keyboards in conjunction with screen access software that vocalizes the

                                 26   visual information found on a computer screen. This technology is known as screen-reading
                                 27   software. Screen-reading software is currently the only method a blind or visually-impaired

                                 28   person may independently access the internet. Unless websites are designed to be read by screen-
                                                                                           4
                                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.5 Page 5 of 19



                                  1   reading software, blind and visually-impaired persons are unable to fully access websites, and the

                                  2   information, products, and services contained thereon.

                                  3            17.   Blind and visually-impaired users of Windows operating system-enabled

                                  4   computers and devices have several screen-reading software programs available to them. Some

                                  5   of these programs are available for purchase and other programs are available without the user

                                  6   having to purchase the program separately. Job Access With Speech, otherwise known as

                                  7   “JAWS,” is currently the most popular, separately purchased and downloaded screen-reading

                                  8   software program available for a Windows computer.

                                  9            18.   For screen-reading software to function, the information on a website must be
                                 10   capable of being rendered into text. If the website content is not capable of being rendered into

                                 11   text, the blind or visually-impaired user is unable to access the same content available to sighted

                                 12   users.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13            19.   The international website standards organization, the World Wide Web

                                 14   Consortium, known throughout the world as W3C, has published Success Criteria for version 2.0

                                 15   of the Web Content Accessibility Guidelines ("WCAG 2.0" hereinafter). WCAG 2.0 are well-

                                 16   established guidelines for making websites accessible to blind and visually-impaired people.

                                 17   These guidelines are adopted, implemented, and followed by most large business entities who

                                 18   want to ensure their websites are accessible to users of screen-reading software programs.

                                 19   Though WCAG 2.0 has not been formally adopted as the standard for making websites accessible,

                                 20   it is one of, if not the most, valuable resource for companies to operate, maintain, and provide a

                                 21   website that is accessible under the ADA to the public.

                                 22            20.   Within this context, the Ninth Circuit has recognized the viability of ADA claims

                                 23   against commercial website owners/operators with regard to the accessibility of such websites.

                                 24   Robles v. Domino’s Pizza, LLC, Docket No. 17-55504 (9th Cir. Apr 13, 2017), Court Docket No.

                                 25   BL-66. This is in addition to the numerous courts that already recognized such application.

                                 26            21.   Each of Defendant’s violations of the Americans with Disabilities Act is likewise
                                 27   a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights Act provides that any

                                 28
                                                                                       5
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.6 Page 6 of 19



                                  1   violation of the ADA constitutes a violation of the Unruh Civil Rights Act. Cal. Civ. Code, §

                                  2   51(f).

                                  3            22.   Further, Defendant’s actions and inactions denied Plaintiff full and equal access to

                                  4   their accommodations, facilities, and services. A substantial motivating reason for Defendant to

                                  5   deny Plaintiff access was the perception of Plaintiff’s disability. Defendant’s denial of Plaintiff’s

                                  6   accessibility was a substantial motivating reason for Defendant’s conduct. Plaintiff was harmed

                                  7   due to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor in

                                  8   causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code, § 51.

                                  9            23.   Inaccessible or otherwise non-compliant websites pose significant access barriers
                                 10   to blind and visually-impaired persons. Common barriers encountered by blind and visually

                                 11   impaired persons include, but are not limited to, the following:

                                 12                  a. A text equivalent for every non-text element is not provided;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                  b. Title frames with text are not provided for identification and navigation;

                                 14                  c. Equivalent text is not provided when using scripts;

                                 15                  d. Forms with the same information and functionality as for sighted persons are

                                 16                      not provided;

                                 17                  e. Information about the meaning and structure of content is not conveyed by

                                 18                      more than the visual presentation of content;

                                 19                  f. Text cannot be resized without assistive technology up to 200 percent without

                                 20                      loss of content or functionality;

                                 21                  g. If the content enforces a time limit, the user is not able to extend, adjust or

                                 22                      disable it;

                                 23                  h. Web pages do not have titles that describe the topic or purpose;

                                 24                  i. The purpose of each link cannot be determined from the link text alone or from

                                 25                      the link text and its programmatically determined link context;

                                 26                  j. One or more keyboard operable user interface lacks a mode of operation where
                                 27                      the keyboard focus indicator is discernible;

                                 28                  k. The default human language of each web page cannot be programmatically
                                                                                        6
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.7 Page 7 of 19



                                  1                      determined;

                                  2                  l. When a component receives focus, it may initiate a change in context;

                                  3                  m. Changing the setting of a user interface component may automatically cause a

                                  4                      change of context where the user has not been advised before using the

                                  5                      component;

                                  6                  n. Labels or instructions are not provided when content requires user input;

                                  7                  o. In content which is implemented by using markup languages, elements do not

                                  8                      have complete start and end tags, elements are not nested according to their

                                  9                      specifications, elements may contain duplicate attributes and/or any IDs are
                                 10                      not unique;

                                 11                  p. Inaccessible Portable Document Format (PDFs); and

                                 12                  q. The name and role of all User Interface elements cannot be programmatically
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                      determined; items that can be set by the user cannot be programmatically set;

                                 14                      and/or notification of changes to these items is not available to user agents,

                                 15                      including assistive technology.

                                 16                                     FACTUAL BACKGROUND

                                 17          24.     Defendant offers the https://www.us.pandora.net/ website, to the public. The

                                 18   website offers features which should allow all consumers to access the goods and services which

                                 19   Defendant offers in connection with its physical locations. The goods and services offered by

                                 20   Defendant include, but are not limited to the following, which allow consumers to access an

                                 21   assortment of fine jewelry including: charms, bracelets, rings, necklaces, pendants, earrings, clips,

                                 22   bangles, Pandora Disney collection, and gift sets Consumers can further access information about

                                 23   customer service, FAQs, shipping information, in store pick up options, returns, orders, size

                                 24   guide, product and care, warranty, contact information, tracking information, Wishlist, gift cards,

                                 25   Pandora Preferred Card, and career opportunities.

                                 26          25.     Based on information and belief, it is Defendant's policy and practice to deny
                                 27   Plaintiff and Class Members, along with other blind or visually-impaired users, access to

                                 28   Defendant’s website, and to therefore specifically deny the goods and services that are offered
                                                                                        7
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.8 Page 8 of 19



                                  1   and integrated with Defendant’s stores. Due to Defendant's failure and refusal to remove access

                                  2   barriers on its website, Plaintiff and other visually-impaired persons have been and are still being

                                  3   denied equal and full access to Defendant’s stores, fine jewelry, and additional products and

                                  4   services for purchase, offered to the public through Defendant’s Website.

                                  5   Defendant’s Barriers on Unruh Civil Rights Act. Cal. Civ. Code, § 51(f) Deny Plaintiff and

                                  6                                        Class Members’ Access

                                  7          26.     Plaintiff is a visually-impaired and legally blind person, who cannot use a

                                  8   computer without the assistance of screen-reading software. However, Plaintiff is a proficient

                                  9   user of the JAWS screen-reader as well as Mac’s VoiceOver and use it to access the internet.
                                 10   Plaintiff has visited https://www.us.pandora.net/ on several separate occasions using the JAWS

                                 11   and/or VoiceOver screen-readers.

                                 12          27.     During Plaintiff’s numerous visits to Defendant’s website, Plaintiff encountered
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   multiple access barriers which denied Plaintiff full and equal access to the facilities, goods, and

                                 14   services offered to the public and made available to the public on Defendant’s website and its

                                 15   prior iterations. Due to the widespread access barriers Plaintiff and Class Members encountered

                                 16   on Defendant’s website, Plaintiff and Class Members have been deterred, on a regular basis, from

                                 17   accessing Defendant’s website. Similarly, the access barriers Plaintiff has encountered on

                                 18   Defendant’s website has deterred Plaintiff and Class Members from visiting Defendant’s physical

                                 19   locations.

                                 20          28.     While attempting to navigate Defendant’s website, Plaintiff and Class Members

                                 21   encountered multiple accessibility barriers for blind or visually-impaired people that include, but

                                 22   are not limited to, the following:

                                 23                  a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is invisible

                                 24                      code embedded beneath a graphic or image on a website that is read to a user

                                 25                      by a screen-reader. For graphics or images to be fully accessible for screen-

                                 26                      reader users, it requires that alt-text be coded with each graphic or image so
                                 27                      that screen-reading software can speak the alt-text to describe the graphic or

                                 28                      image where a sighted user would just see the graphic or image. Alt-text does
                                                                                       8
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.9 Page 9 of 19



                                  1                     not change the visual presentation, but instead a text box shows when the

                                  2                     cursor hovers over the graphic or image. The lack of alt-text on graphics and

                                  3                     images prevents screen-readers from accurately vocalizing a description of the

                                  4                     image or graphic. As a result, Plaintiff and Class Members who are blind and

                                  5                     visually-impaired customers are unable to view the variety of hand finished

                                  6                     and contemporary jewelry which are available online and in store locations for

                                  7                     purchase. Consumers are further unable to access information about customer

                                  8                     services, FAQs, shipping information, in store pick up options, returns, orders,

                                  9                     size guide, product and care, warranty, contact information, tracking
                                 10                     information, Wishlist, gift cards, Pandora Preferred Card, career opportunities,

                                 11                     or complete any purchases;

                                 12                  b. Empty Links that contain No Text causing the function or purpose of the link
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                     to not be presented to the user. This can introduce confusion for keyboard and

                                 14                     screen-reader users;

                                 15                  c. Redundant Links where adjacent links go to the same URL address which

                                 16                     results in additional navigation and repetition for keyboard and screen-reader

                                 17                     users; and

                                 18                  d. Linked Images missing alt-text, which causes problems if an image within a

                                 19                     link does not contain any descriptive text and that image does not have alt-text.

                                 20                     A screen reader then has no content to present the user as to the function of the

                                 21                     link, including information or links for and contained in PDFs.

                                 22          29.     Recently in 2020, Plaintiff attempted to do business with Defendant on

                                 23   Defendant’s    website.        Plaintiff   has   visited   prior   iterations   of   the   website,

                                 24   https://www.us.pandora.net/, and also encountered barriers to access on Defendant’s website.

                                 25          30.     Despite past and recent attempts to do business with Defendant on its website, the

                                 26   numerous access barriers contained on the website and encountered by Plaintiff have denied
                                 27   Plaintiff full and equal access to Defendant’s website. Plaintiff and Class Members, as a result

                                 28   of the barriers on Defendant’s website, continue to be deterred on a regular basis from accessing
                                                                                       9
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.10 Page 10 of 19



                                  1    Defendant’s website. Likewise, based on the numerous access barriers Plaintiff and Class

                                  2    Members have been deterred and impeded from the full and equal enjoyment of goods and

                                  3    services offered in Defendant’s stores and from making purchases at such physical locations.

                                  4                                Defendant Must Remove Barriers to Its Website

                                  5           31.     Due to the inaccessibility of the Defendant’s website, blind and visually-impaired

                                  6    customers such as the Plaintiff, who need screen-readers, cannot fully and equally use or enjoy

                                  7    the facilities and services the Defendant offers to the public on its website. The access barriers

                                  8    the Plaintiff encountered have caused a denial of Plaintiff’s full and equal access in the past and

                                  9    now deter Plaintiff on a regular basis from accessing the website.
                                 10           32.     These access barriers on Defendant’s website has deterred Plaintiff from visiting

                                 11    Defendant’s physical locations and enjoying them equal to sighted individuals because: Plaintiff

                                 12    was unable to find the location and hours of operation of Defendant’s locations on its website
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    preventing Plaintiff from visiting the locations to purchase services. Plaintiff and Class Members

                                 14    intend to visit the Defendant’s locations in the near future if Plaintiff and Class Members could

                                 15    access Defendant’s website.

                                 16           33.     If the website was equally accessible to all, Plaintiff and Class Members could

                                 17    independently navigate the website and complete a desired transaction, as sighted individuals do.

                                 18           34.     Plaintiff, through Plaintiff’s attempts to use the website, has actual knowledge of

                                 19    the access barriers that make these services inaccessible and independently unusable by blind and

                                 20    visually-impaired people.

                                 21           35.     Because simple compliance with WCAG 2.0/WCAG 2.1 would provide Plaintiff

                                 22    and Class Members, who are visually-impaired consumers, with equal access to the website,

                                 23    Plaintiff and Class Members allege that Defendant engaged in acts of intentional discrimination,

                                 24    including, but not limited to, the following policies or practices: constructing and maintaining a

                                 25    website that is inaccessible to visually-impaired individuals, including Plaintiff and Class

                                 26    Members; failing to construct and maintain a website that is sufficiently intuitive so as to be
                                 27    equally accessible to visually-impaired individuals, including Plaintiff and Class Members; and

                                 28    failing to take actions to correct these access barriers in the face of substantial harm and
                                                                                       10
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.11 Page 11 of 19



                                  1    discrimination to blind and visually-impaired consumers, such as Plaintiff and Class Members,

                                  2    as a member of a protected class.

                                  3           36.      The Defendant uses standards, criteria or methods of administration that have the

                                  4    effect of discriminating or perpetuating the discrimination against others, as alleged herein.

                                  5           37.      The ADA expressly contemplates the injunctive relief that plaintiff

                                  6    seeks in this action. In relevant part, the ADA requires:
                                              In the case of violations of … this title, injunctive relief shall include an order to
                                  7
                                              alter facilities to make such facilities readily accessible to and usable by
                                  8           individuals with disabilities …. Where appropriate, injunctive relief shall also
                                              include requiring the … modification of a policy …. 42 U.S.C. § 12188(a)(2).
                                  9
                                              38.      Because Defendant’s website has never been equally accessible
                                 10
                                       and because Defendant lacks a corporate policy that is reasonably calculated to cause the
                                 11
                                       Defendant’s website to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2)
                                 12
                                       and seeks a permanent injunction requiring the Defendant to retain a qualified consultant
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                       acceptable to Plaintiff to assist Defendant to comply with WCAG 2.0/WCAG 2.1 guidelines for
                                 14
                                       Defendant’s website. The website must be accessible for individuals with disabilities who use
                                 15
                                       desktop computers, laptops, tablets, and smartphones. Plaintiff and Class Members seek that this
                                 16
                                       permanent injunction require Defendant to cooperate with the agreed-upon consultant to: train
                                 17
                                       Defendant’s employees and agents who develop the website on accessibility compliance under
                                 18
                                       the WCAG 2.0/WCAG 2.1 guidelines; regularly check the accessibility of the website under the
                                 19
                                       WCAG 2.0/WCAG 2.1 guidelines; regularly test user accessibility by blind or vision-impaired
                                 20
                                       persons to ensure that the Defendant’s website complies under the WCAG 2.0/WCAG 2.1
                                 21
                                       guidelines; and develop an accessibility policy that is clearly disclosed on the Defendant’s
                                 22
                                       website.     The above provides contact information for users to report accessibility-related
                                 23
                                       problems and require that any third-party vendors who participate on the Defendant’s website to
                                 24
                                       be fully accessible to the disabled by conforming with WCAG 2.0/WCAG 2.1.
                                 25
                                               39.     If Defendant’s website were accessible, Plaintiff and Class Members
                                 26
                                       could independently access information about store locations, hours, services offered, and
                                 27
                                       services available for online purchase.
                                 28
                                                                                        11
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.12 Page 12 of 19



                                  1            40.    Although Defendant may currently have centralized policies regarding

                                  2    maintaining and operating Defendant’s website, Defendant lacks a plan and policy reasonably

                                  3    calculated to make Defendant’s website fully and equally accessible to, and independently usable

                                  4    by, blind and other visually-impaired consumers.

                                  5            41.    Defendant has, upon information and belief, invested substantial sums

                                  6    in developing and maintaining Defendant’s website, and Defendant has generated significant

                                  7    revenue from Defendant’s website. These amounts are far greater than the associated cost of

                                  8    making Defendant’s website equally accessible to visually impaired customers. Plaintiff has also

                                  9    visited prior iterations of the Defendant’s website, https://www.us.pandora.net/, and also
                                 10    encountered such barriers.

                                 11           42.     Without injunctive relief, Plaintiff and Class Members will continue

                                 12    to be unable to independently use Defendant’s website resulting in a violation of their rights.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                                   CLASS ACTION ALLEGATIONS

                                 14           43.     Plaintiff, on behalf of herself and all others similarly situated, seeks to certify a

                                 15    nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2) (b)(3), the Nationwide class is initially

                                 16    defined as follows:

                                 17           all legally blind individuals who have attempted to access Defendant’s website by
                                              the use of a screen reading software during the applicable limitations period up to
                                 18           and including final judgment in this action.
                                 19           44.     The California class is initially defined as follows:
                                              all legally blind individuals in the State of California who have attempted to access
                                 20           Defendant’s website by the use of a screen reading software during the applicable
                                 21           limitations period up to and including final judgment in this action.

                                 22           45.     Excluded from each of the above Classes is Defendant, including any entity in
                                 23    which Defendant has a controlling interest, is a parent or subsidiary, or which is controlled by
                                 24    Defendant, as well as the officers, directors, affiliates, legal representatives, heirs, predecessors,
                                 25    successors, and assigns of Defendant. Also excluded are the judge and the court personnel in this
                                 26    case and any members of their immediate families. Plaintiff reserves the right to amend the Class
                                 27    definitions if discovery and further investigation reveal that the Classes should be expanded or
                                 28    otherwise modified.
                                                                                         12
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.13 Page 13 of 19



                                  1           46.     Numerosity. Fed. R. Civ. P. 23(a)(1). This action has been brought and may

                                  2    properly be maintained as a class action against Defendant under Rules 23(b)(1)(B) and 23(b)(3)

                                  3    of the Federal Rules of Civil Procedure. While the exact number and identities of other Class

                                  4    Members are unknown to Plaintiff at this time, Plaintiff is informed and believes that there are

                                  5    hundreds of thousands of Members in the Class. Based on the number of customers who have

                                  6    visited Defendant’s California stores, it is estimated that the Class is composed of more than

                                  7    10,000 persons. Furthermore, even if subclasses need to be created for these consumers, it is

                                  8    estimated that each subclass would have thousands of Members. The Members of the Class are

                                  9    so numerous that joinder of all Members is impracticable and the disposition of their claims in a
                                 10    class action rather than in individual actions will benefit the parties and the courts.

                                 11           47.     Typicality: Plaintiff and Class Members’ claims are typical of the claims of the

                                 12    Members of the Class as all Members of the Class are similarly affected by Defendant’s wrongful
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    conduct, as detailed herein.

                                 14           48.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Members

                                 15    of the Class in that they have no interests antagonistic to those of the other Members of the Class.

                                 16    Plaintiff has retained experienced and competent counsel.

                                 17           49.     Superiority: A class action is superior to other available methods for the fair and

                                 18    efficient adjudication of this controversy. Since the damages sustained by individual Class

                                 19    Members may be relatively small, the expense and burden of individual litigation makes it

                                 20    impracticable for the Members of the Class to individually seek redress for the wrongful conduct

                                 21    alleged herein. Furthermore, the adjudication of this controversy through a class action will avoid

                                 22    the potentially inconsistent and conflicting adjudications of the claims asserted herein. There will

                                 23    be no difficulty in the management of this action as a class action. If Class treatment of these

                                 24    claims were not available Defendant would likely unfairly receive thousands of dollars or more

                                 25    in improper revenue.

                                 26           50.     Common Questions Predominate: Common questions of law and fact exist as to
                                 27    all Members of the Class and predominate over any questions solely affecting individual

                                 28    Members of the Class. Among the common questions of law and fact applicable to the Class are:
                                                                                         13
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.14 Page 14 of 19



                                  1                       i. Whether Defendant’s website, https://www.us.pandora.net/, is inaccessible

                                  2                           to the visually-impaired who use screen reading software to access internet

                                  3                           websites;

                                  4                       ii. Whether Plaintiff and Class Members have been unable to access

                                  5                           https://www.us.pandora.net/ through the use of screen reading software;

                                  6                      iii. Whether the deficiencies in Defendant’s website violate the Americans

                                  7                           with Disabilities Act of 1990, 42 U.S.C. § 12181 et seq.;

                                  8                      iv. Whether the deficiencies in Defendant’s website violate the California

                                  9                           Unruh Civil Rights Act, California Civil Code § 51 et seq.;
                                 10                       v. Whether, and to what extent, injunctive relief should be imposed on

                                 11                           Defendant to make https://www.us.pandora.net/ readily accessible to and

                                 12                           usable by visually-impaired individuals;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                      vi. Whether Plaintiff and Class Members are entitled to recover statutory

                                 14                           damages with respect to Defendant’s wrongful conduct; and

                                 15                     vii. Whether further legal and/or equitable relief should be granted by the Court

                                 16                           in this action.

                                 17           51.     The class is readily definable and prosecution of this action as a Class action will

                                 18    reduce the possibility of repetitious litigation. Plaintiff knows of no difficulty which will be

                                 19    encountered in the management of this litigation which would preclude the maintenance of this

                                 20    matter as a Class action.

                                 21           52.     The prerequisites to maintaining a class action for injunctive relief or equitable

                                 22    relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused to act on grounds

                                 23    generally applicable to the Class, thereby making appropriate final injunctive or equitable relief

                                 24    with respect to the Class as a whole.

                                 25           53.     The prerequisites to maintaining a class action for injunctive relief or equitable

                                 26    relief pursuant to Rule 23(b)(3) are met, as questions of law or fact common to the Class
                                 27    predominate over any questions affecting only individual Members and a class action is superior

                                 28    to other available methods for fairly and efficiently adjudicating the controversy.
                                                                                       14
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.15 Page 15 of 19



                                  1           54.       The prosecution of separate actions by Members of the Class would create a risk

                                  2    of establishing inconsistent rulings and/or incompatible standards of conduct for Defendant.

                                  3    Additionally, individual actions may be dispositive of the interest of all Members of the Class

                                  4    although certain Class Members are not parties to such actions.

                                  5           55.       Defendant’s conduct is generally applicable to the Class as a whole and Plaintiff

                                  6    seek, inter alia, equitable remedies with respect to the Class as a whole. As such, Defendant’s

                                  7    systematic policies and practices make declaratory relief with respect to the Class as a whole

                                  8    appropriate.

                                  9                                                 COUNT I
                                 10            Violations of the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq.

                                 11                   (On Behalf of Plaintiff, the Nationwide Class and the California Class)

                                 12           56.       Plaintiff alleges and incorporates herein by reference each and every allegation
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    contained in paragraphs 1 through 55, inclusive, of this Complaint as if set forth fully herein.

                                 14           57.       Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq., provides: “No

                                 15    individual shall be discriminated against on the basis of disability in the full and equal enjoyment

                                 16    of the goods, services, facilities, privileges, advantages, or accommodations of any place of public

                                 17    accommodation by any person who owns, leases (or leases to), or operates a place of public

                                 18    accommodation” 42 U.S.C. § 12182(a).

                                 19           58.       Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

                                 20    includes, among other things: “a failure to make reasonable modifications in policies, practices,

                                 21    or procedures, when such modifications are necessary to afford such goods, services, facilities,

                                 22    privileges, advantages, or accommodations to individuals with disabilities, unless the entity can

                                 23    demonstrate that making such modifications would fundamentally alter the nature of such goods,

                                 24    services, facilities, privileges, advantages or accommodations”; and “a failure to take such steps

                                 25    as may be necessary to ensure that no individual with a disability is excluded, denied services,

                                 26    segregated or otherwise treated differently than other individuals because of the absence of
                                 27    auxiliary aids and services, unless the entity can demonstrate that taking such steps would

                                 28    fundamentally alter the nature of the good, service, facility, privilege, advantage, or
                                                                                        15
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.16 Page 16 of 19



                                  1    accommodation being offered or would result in an undue burden” 42 U.S.C. §

                                  2    12182(b)(2)(A)(ii)-(iii). “A public accommodation shall take those steps that may be necessary

                                  3    to ensure that no individual with a disability is excluded, denied services, segregated, or otherwise

                                  4    treated differently than other individuals because of the absence of auxiliary aids and services,

                                  5    unless the public accommodation can demonstrate that taking those steps would fundamentally

                                  6    alter the nature of the goods, services, facilities, privileges, advantages, or accommodations being

                                  7    offered or would result in an undue burden, i.e., significant difficulty or expense.” 28 C.F.R. §

                                  8    36.303(a). In order to be effective, auxiliary aids and services must be provided in accessible

                                  9    formats, in a timely manner, and in such a way as to protect the privacy and independence of the
                                 10    individual with a disability” 28 C.F.R. § 36.303(c)(1)(ii).

                                 11           59.        Defendant’s store locations are “public accommodations” within the meaning of

                                 12    42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in revenue from the sale of its
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    amenities and services, privileges, advantages, and accommodations in California through its

                                 14    locations and related services, privileges, advantages, and accommodations. Its Website,

                                 15    https://www.us.pandora.net/, is a service, privilege, advantage, and accommodation provided by

                                 16    Defendant that is inaccessible to customers who are visually-impaired like Plaintiff. This

                                 17    inaccessibility denies visually-impaired customers full and equal enjoyment of and access to the

                                 18    facilities and services, privileges, advantages, and accommodations that Defendant made

                                 19    available to the non-disabled public. Defendant is violating the Americans with Disabilities Act,

                                 20    42 U.S.C. § 12181 et seq., in that Defendant denies visually-impaired customers the services,

                                 21    privileges, advantages, and accommodations provided by https://www.us.pandora.net/. These

                                 22    violations are ongoing.

                                 23           60.        Defendant’s actions constitute intentional discrimination against Plaintiff and

                                 24    Class Members on the basis of a disability in violation of the Americans with Disabilities Act, 42

                                 25    U.S.C. § 12181 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff

                                 26    and Class Members; maintains the website in this inaccessible form; and has failed to take
                                 27    adequate actions to correct these barriers even after being notified of the discrimination that such

                                 28    barriers cause.
                                                                                        16
                                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.17 Page 17 of 19



                                  1             61.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

                                  2    and incorporated therein Plaintiff requests relief as set forth below.

                                  3                                                COUNT II

                                  4              Violations of the Unruh Civil Rights Act, California Civil Code § 51 et seq.

                                  5                              (On Behalf of Plaintiff and the California Class)

                                  6             62.    Plaintiff alleges and incorporates herein by reference each and every allegation

                                  7    contained in paragraphs 1 through 61, inclusive, of this Complaint as if set forth fully herein.

                                  8             63.    Defendant’s locations are “business establishments” within the meaning of the

                                  9    California Civil Code § 51 et seq. Defendant generates millions of dollars in revenue from the
                                 10    sale of its services in California through its physical locations, related services, and

                                 11    https://www.us.pandora.net/ is a service provided by Defendant that is inaccessible to customers

                                 12    who are visually-impaired like Plaintiff and Class Members. This inaccessibility denies visually-
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    impaired customers full and equal access to Defendant’s facilities and services that Defendant

                                 14    makes available to the non-disabled public. Defendant is violating the Unruh Civil Rights Act,

                                 15    California Civil Code § 51 et seq., in that Defendant is denying visually-impaired customers the

                                 16    services provided by https://www.us.pandora.net/. These violations are ongoing.

                                 17             64.    Defendant’s actions constitute intentional discrimination against Plaintiff and

                                 18    Class Members on the basis of a disability in violation of the Unruh Civil Rights Act, Cal. Civil

                                 19    Code § 51 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff and

                                 20    Class Members; maintains the website in this inaccessible form; and has failed to take adequate

                                 21    actions to correct these barriers even after being notified of the discrimination that such barriers

                                 22    cause.

                                 23             65.    Defendant is also violating the Unruh Civil Rights Act, California Civil Code § 51

                                 24    et seq. in that the conduct alleged herein likewise constitutes a violation of various provisions of

                                 25    the ADA, 42 U.S.C. § 12101 et seq. Section 51(f) of the California Civil Code provides that a

                                 26    violation of the right of any individual under the ADA shall also constitute a violation of the
                                 27    Unruh Civil Rights Act.

                                 28             66.    The actions of Defendant were and are in violation of the Unruh Civil Rights Act,
                                                                                        17
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.18 Page 18 of 19



                                  1    California Civil Code § 51 et seq.; therefore, Plaintiff and Class Members are entitled to injunctive

                                  2    relief remedying the discrimination.

                                  3             67.   Plaintiff and Class Members are also entitled to statutory minimum damages

                                  4    pursuant to California Civil Code § 52 for each and every offense.

                                  5             68.   Plaintiff and Class Members are also entitled to reasonable attorneys’ fees and

                                  6    costs.

                                  7             69.   Plaintiff and Class Members are also entitled to a preliminary and permanent

                                  8    injunction enjoining Defendant from violating the Unruh Civil Rights Act, California Civil Code

                                  9    § 51 et seq., and requiring Defendant to take the steps necessary to make
                                 10    https://www.us.pandora.net/ readily accessible to and usable by visually-impaired individuals.

                                 11                                        PRAYER FOR RELIEF

                                 12             WHEREFORE, Plaintiff, individually and on behalf of all Class Members, respectfully
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    requests that the Court enter judgment in her favor and against Defendant as follows:

                                 14             A.    For an Order certifying the Nationwide Class and California Class as

                                 15                   defined herein and appointing Plaintiff and her Counsel to represent the

                                 16                   Nationwide Class and the California Class;

                                 17             B.    A preliminary and permanent injunction pursuant to 42 U.S.C. § 12188(a)(1) and

                                 18                   (2) and section 52.1 of the California Civil Code enjoining Defendant from

                                 19                   violating the Unruh Civil Rights Act, the ADA and requiring Defendant to take

                                 20                   the steps necessary to make https://www.us.pandora.net/ readily accessible to and

                                 21                   usable by visually-impaired individuals;

                                 22             C.    An award of statutory minimum damages of $4,000 per offense per person

                                 23                   pursuant to section 52(a) of the California Civil Code.

                                 24             D.    For attorneys’ fees and expenses pursuant to California Civil Code §§ 52(a),

                                 25                   52.1(h), and 42 U.S.C. § 12205;

                                 26             E.    For pre-judgment interest to the extent permitted by law;
                                 27             F.    For costs of suit; and

                                 28             G.    For such other and further relief as the Court deems just and proper.
                                                                                        18
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01951-JLS-BGS Document 1 Filed 10/02/20 PageID.19 Page 19 of 19



                                  1                                     DEMAND FOR JURY TRIAL

                                  2            Plaintiff, on behalf of herself and all others similarly situated, hereby demands a jury trial

                                  3    for all claims so triable.

                                  4
                                  5    Dated: October 2, 2020                                 Respectfully Submitted,

                                  6
                                  7
                                                                                              /s/ Thiago M. Coelho
                                  8                                                           Thiago M. Coelho
                                  9                                                           WILSHIRE LAW FIRM
                                                                                              Attorney for Plaintiff and Proposed Class
                                 10
                                 11
                                 12
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                                         19
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
